ACCEPTED
                                                                                           03-15-00676-CV
                                                                                                   8131239
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     12/8/2015 10:22:29 AM
                                                                                         JEFFREY D. KYLE
                               No. 03-15-00675-CV                                                   CLERK

                               No. 03-15-00676-CV
                                                                          FILED IN
                                                                   3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                          In the Third Court of Appeals            12/8/2015 10:22:29 AM
                                  Austin, Texas                        JEFFREY D. KYLE
                                                                            Clerk




                             GERALD STEVENS,
                                                Appellant,

                                           v.

                           THE STATE OF TEXAS,
                                                Appellee.


                   On appeal from the County Court-at-Law Number Five,
                                     Travis County, Texas
                              Trial Cause No. C-1-CR-15-100026



                               STATE’S BRIEF

                                         DAVID A. ESCAMILLA
                                         TRAVIS COUNTY ATTORNEY

                                         GISELLE HORTON
                                         ASSISTANT TRAVIS COUNTY ATTORNEY
                                         State Bar Number 10018000
                                         Post Office Box 1748
                                         Austin, Texas 78767
                                         Telephone: (512) 854-9415
                                         TCAppellate@traviscountytx.gov

December 8, 2015                         ATTORNEYS FOR THE STATE OF TEXAS



                          ORAL ARGUMENT IS NOT REQUESTED
                                             TABLE OF CONTENTS

INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

STATEMENT OF THE CASE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

ISSUE PRESENTED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

SUMMARY OF THE ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

ARGUMENT

         Reply Point: The Court is without jurisdiction to hear Stevens’s
         interlocutory appeal.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

PRAYER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

CERTIFICATE OF COMPLIANCE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4




                                                              i
                                        INDEX OF AUTHORITIES

Statutes                                                                                                       Page
TEX. CODE CRIM. P. art. 44.17
      (West 2006). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Rules
TEX. R. APP. P. 25.2(a)(2).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Cases
Ex parte Apolinar, 820 S.W.2d 792
      (Tex. Crim. App. 1991).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        2
McKown v. State, 915 S.W.2d 160
      (Tex. App.—Fort Worth 1996, no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . .                     3
Ragston v. State, 424 S.W.3d 49
      (Tex. Crim. App. 2014).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        2
Workman v. State, 170 Tex. Crim. 621, 343 S.W.2d 446
      (Tex. Crim. App. 1961).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        2




                                                          ii
                              STATEMENT OF THE CASE

       On March 27, 2015, a Travis County justice-court jury found Stevens

guilty of speeding, and assessed punishment at a $200 fine. CR 11, 12.1 On


April 10th, he filed an appeal bond to appeal this Class C misdemeanor

conviction to a Travis County court-at-law. CR 53.

       On June 5th, Stevens filed with the county clerk a document entitled

“Respondent’s Special Appearance and Plea to the Jurisdiction.” CR 57–87.

Stevens now appeals the trial court’s adverse ruling on his “special

appearance and plea to the jurisdiction.” CR 164 [adverse ruling]; CR

165–67 [Stevens’s “notice of interlocutory appeal”].

                                   ISSUE PRESENTED

       Did the county court-at-law err in failing to dismiss the criminal case

against Stevens because the court was without personal or subject-matter

jurisdiction, as he contends?




  1
       The record does not reflect whether the other Class C misdemeanor arising out of the
same transaction went to trial in the justice court.
                                             1
                          SUMMARY OF THE ARGUMENT

      This a an interlocutory matter that the Third Court does not have

jurisdiction to review.

                                 ARGUMENT

      Reply Point: The Court is without jurisdiction to hear
      Stevens’s interlocutory appeal.

      Appeal to county court from justice court is trial de novo. See TEX.

CODE CRIM. P. art. 44.17 (West 2006). Stevens has not had trial de novo in

the county court-at-law, and therefore has not been convicted or sentenced

in this criminal case. As a general rule, a court of appeals has jurisdiction to

consider a criminal defendant’s appeal only where there has been a

judgment of conviction. See TEX. R. APP. P. 25.2(a)(2); Workman v. State, 170
Tex. Crim. 621, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961). A court of

appeals does not have jurisdiction to review rulings on interlocutory

orders in a criminal case unless that jurisdiction has been expressly granted

by law. Ragston v. State, 424 S.W.3d 49, 51 (Tex. Crim. App. 2014); Ex parte

Apolinar, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991).

                                       2
      No jurisdiction has been granted by law permitting the Court to

interlocutorily review an order denying a “special appearance and plea to

the jurisdiction” in a criminal case. See McKown v. State, 915 S.W.2d 160,

161 (Tex. App.—Fort Worth 1996, no pet.) (concluding that appeal from

pretrial order denying motion to suppress evidence was not immediately

appealable and dismissing appeal for lack of jurisdiction).

                                   PRAYER

      For these reasons, on behalf of the State of Texas, the Travis County

Attorney asks the Court to dismiss the appeal for want of jurisdiction.

                                    Respectfully submitted,

                                    DAVID A. ESCAMILLA
                                    TRAVIS COUNTY ATTORNEY




                                    Giselle Horton
                                    Assistant Travis County Attorney
                                    State Bar Number 10018000
                                    Post Office Box 1748
                                    Austin, Texas 78767
                                    Telephone: (512) 854-9415
                                    TCAppellate@traviscountytx.gov

                                    ATTORNEYS FOR THE STATE OF TEXAS

                                      3
                       CERTIFICATE OF COMPLIANCE

     Relying on Corel WordPerfect’s word-count function, I certify that

this document complies with the word-count limitations of TEX. R. APP. P.

9.4. The document contains 729 words.




                                   Giselle Horton



                         CERTIFICATE OF SERVICE

     I certify that I have sent a complete and legible copy of this State's

Brief via U.S. postage-prepaid mail to Mr. Gerald Stevens, at 3117 Fontana

Drive, Austin, Texas 78704, on December 8, 2015.




                                   Giselle Horton
                                   Assistant Travis County Attorney




                                      4